DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 10/22/2021 are acknowledged.
Claims 8 and 10-18 are pending. 


3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4. Rejections on the grounds of nonstatutory double patenting were set forth in sections 13-17 of the previous office action, dated 07/22/2021.  Applicant’s request to hold these rejections in abeyance (page 8 of the Remarks) is acknowledged.  The rejections are maintained and held in abeyance, as reiterated below.


5. Claims 8 and 10-18 stand rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7 and 17-19 of U.S. Patent No. 9771424 (of record).

The rejection is maintained for the reasons of record (section 13 of the previous office action) as they apply to the amended claims, and is incorporated by reference herein as if reiterated in full.


6. Claims 8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-20 of U.S. Patent No. 9738718 (of record).




7. Claims 8, 10-11 and 13-18 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11130811.

The provisional rejection over the claims of copending application USSN 16/441474 (section 15 of the previous office action) is maintained as a non-provisional rejection over the claims of U.S. Patent No. 11130811, which issued from USSN 16/441474 on 09/28/2021.  The rejection is maintained for the reasons of record as they apply to the amended claims, and is incorporated by reference herein as if reiterated in full.


8. Claims 8 and 10-16 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN  16/620627, published as US 20200190194 (of record).

The rejection is maintained for the reasons of record (section 16 of the previous office action) as they apply to the amended claims, and is incorporated by reference herein as if reiterated in full.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


double patenting as being unpatentable over the claims of copending applications USSN  16/620782, published as US 20200181275 (of record).

The rejection is maintained for the reasons of record (section 17 of the previous office action) as they apply to the amended claims, and is incorporated by reference herein as if reiterated in full.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


10. Conclusion: no claim is allowed.


11. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644